United States Court of Appeals
                         For the First Circuit

No. 09-1364

             JESSICA C. RULE, individually and on behalf of
                     all others similarly situated,

                         Plaintiff, Appellant,

                                   v.

                    FORT DODGE ANIMAL HEALTH, INC.,
                         and WYETH CORPORATION,

                         Defendants, Appellees.


                                 ERRATA

     The opinion of this Court, issued on June 2, 2010, should be

amended as follows.

     On page 6, line 6 of 2nd paragraph, replace "F.2d" with "F.

Supp. 2d".

     On page 7, line 7 of 1st paragraph, replace "or" with "nor".

     On page 10, footnote 6, line 1, delete ", see note 4,".

     On page 10, footnote 6, line 5, delete "Iannacchino,".

     On page 12, line 3 of 2nd paragraph, replace "see note 7" with

"see note 5".